TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2019



                                     NO. 03-18-00780-CV


                                        A. P., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
    DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 7, 2018. Texas

Department of Family and Protective Services has filed a motion to dismiss the appeal, and

having reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the

Court grants the motion and dismisses the appeal. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.